Citation Nr: 0831290	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1976 to December 
1977, and from August 1979 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and April 2005 rating decisions in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania denied service connection 
for a back disability.  The veteran perfected a timely 
appealed of these denials.  

In November 2005, the veteran testified at a hearing before 
RO personnel.  In May 2008, the veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge VLJ) 
at the RO.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In May 2008, the veteran testified that she had injured her 
back in service by lifting heavy boxes of supplies and moving 
the boxes from one area to another.  Indeed, according to 
service treatment records (STRs), in December 1979, the 
veteran sought treatment for complaints of severe pain of her 
left lower back of three days' duration.  Examination showed 
tenderness on palpation of the left side of the back, 
decreased reflex on the left, and pain.  

The post-service treatment records reflect that the veteran 
had sought treatment in 1980, but that those records have 
been destroyed.  More recent treatment records reflect a 
lumbar sprain in February 1997, as well as reports of chronic 
back pain.  X-rays taken in March 2001 reveal transitional 
lumbosacral vertebra.  An MRI scan in April 2001 reveals a 
small central L1-L2 herniated nucleus pulposus, with minimal 
impression on the ventral thecal sac; mild degenerative 
changes bilaterally of L4-L5 facet joints; minimal L5-S1 disk 
bulging; and asymmetric sacralization.  

Service treatment records showing treatment for back pain in 
December 1979 and the subsequent continuity of back 
symptomatology satisfy the requirement for evidence that the 
current condition may be related to service.  Kowalski 
v. Nicholson, 19 Vet App 171 (2005).  Further, in a May 2007 
letter, the veteran's primary care physician acknowledged the 
veteran's "back injury while serving in the military and . . 
. [her subsequent] history of back and bilateral buttock 
pain."  

Significantly, however, this private doctor has only treated 
the veteran for two years and did not, in the May 2007 
letter, specifically state that she had had the opportunity 
to review the veteran's claims folder, including the medical 
evidence contained therein.  In this regard, the Board notes 
that, of record, is a May 2001 VA treatment record in which 
the veteran referenced a 1982 fall down stairs which resulted 
in a "severe . . . injur[y] . . . [to] her back."  

Under these circumstances, an examination is needed to 
determine whether the veteran's current back disability 
either related to her active service (including in particular 
the in-service incident of severe back pain noted in December 
1979) or the post-service back injury.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of back pain; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability is the result of disease 
or injury incurred during service (to 
specifically include the in-service 
episode of severe back pain noted in 
December 1979).  In providing this 
opinion, the examiner should also address 
the effect of the veteran's post-service 
1982 back injury on any current low back 
disability.  

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

2.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  If the benefits sought 
are not fully granted, furnish a 
supplemental statement of the case, 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the veteran until she is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of her claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


